Citation Nr: 0910472	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability. 

5. Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability.   

 
REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1948 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The entitlement to service connection for a left knee 
disability, to include as secondary to a right knee 
disability, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right knee disability to include whether 
service connection may be granted are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Right ear hearing loss is causally or etiologically 
related to service.

2. Left ear hearing loss was not manifested during service or 
for many years thereafter, and is not otherwise related to 
such service.

3. Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service. 


CONCLUSIONS OF LAW

1. Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA treatment records, private treatment records, VA 
examinations, and service personnel records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in July 2005 and March 2006 and the 
claim was readjudicated in a February 2007 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment 
records, service personnel records, afforded the Veteran a VA 
examination, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  Regulation 38 C.F.R. § 3.385 does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 
Vet. App. at 159-60.

Discussion

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to active service.  The Veteran does not 
concede any significant post-service or recreational noise 
exposure.  The Veteran believes that his hearing was 
initially damaged in service and continued to worsen 
subsequently.      

The Veteran's service treatment records (STRs) including his 
separation physical examination in September 1967 contain 
evidence of right ear hearing loss for VA disability 
purposes.  The Veteran's STR's, including his separation 
physical examination in September 1967, contain no evidence 
of complaints, treatment, or diagnosis for left ear hearing 
loss or tinnitus.  

The Veteran underwent a private audiological examination in 
June 2005.  
The report included audiometric findings of pure tone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  

In October 2005, the Veteran underwent a VA audiological 
examination.  At that time, he reported having recurrent 
tinnitus for the past 10 years.  Pure tone thresholds, in 
decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
50
75
80
LEFT
30
40
65
95
100

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 48 percent in the left ear.  

The examiner diagnosed the Veteran with normal to severe 
sensorineural hearing loss of the right ear, mild to profound 
sensorineural hearing loss of the left ear, and tinnitus.  
Upon review of the claims file, the examiner noted that the 
evidence of record shows that the Veteran currently has right 
ear hearing loss, which was identified in 1966, while he was 
in service.  The examiner opined that it is as likely as not 
that the Veteran acquired right ear hearing loss while on 
active duty.  Regarding the Veteran's left ear, the Veteran 
currently has left ear hearing loss, despite separation from 
service with clinically normal hearing in his left ear.  The 
examiner further opined, that it is more likely than not that 
his left ear hearing loss was acquired after separation from 
service and is due to multiple factors such as ear disease, 
surgical management of ear disease, and ototoxic drugs.  
Regarding the Veteran's tinnitus, the examiner noted that it 
is of recent origin and due to post service factors.  The 
examiner concluded that the Veteran's tinnitus is less likely 
than not a consequence of acoustic trauma, exposures, or 
other events while the Veteran was on active duty.  

The evidence shows that the Veteran has a current right ear 
hearing disability as defined by VA regulations.  38 C.R.F. § 
3.385.  Under the benefit-of-the-doubt rule, for the Veteran 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  Hence, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Specifically, the Veteran's September 1967 separation 
examination and the October 2005 VA examination demonstrate 
that the Veteran has right ear hearing loss as defined by VA 
regulations.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  In light of the 
above, the evidence is deemed to be at least in relative 
equipoise.  Thus, service connection for right ear hearing 
loss is warranted.

The evidence also shows that the Veteran has a current left 
ear hearing disability as defined by VA regulations.  38 
C.R.F. § 3.385.   However, there is no evidence showing a 
chronic condition in service, nor is there evidence of the 
disability within one year following separation from service.  
The Board acknowledges, that at the time of the 
aforementioned VA audiometric examination, that the Veteran 
reported having difficulty hearing despite the surgery he 
underwent in the early 1970's to improve his hearing.  
However, a clinically identifiable left ear hearing 
disability was first noted no earlier than October 2005, 
approximately 38 years after separation from service.  
Furthermore, the only medical opinion of record as to the 
etiology of the hearing loss expressly rejects a causal 
relationship between the left ear hearing disability and the 
Veteran's time in service.  Without a medical opinion linking 
the Veteran's current disability to his service, there is no 
basis for granting service connection.   

The evidence demonstrates that the Veteran has tinnitus.  
However, upon review of the claims file, the examiner noted 
that the Veteran's STRs including his separation physical 
examination in September 1967, contain no evidence of 
complaints, treatment, or diagnosis for tinnitus.  Thus, the 
examiner concluded that given the absence of a tinnitus 
complaint during active service, coupled with the report of 
tinnitus onset many years after discharge, that the tinnitus 
is less likely than not a consequence of acoustic trauma, 
exposures, or other events while the Veteran was on active 
duty.  The Veteran claims that his current tinnitus is 
related to service.  His recitation of his symptoms during 
service is accepted as true.  To the extent that the Veteran 
may be competent to report on his own observations regarding 
his tinnitus (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007)), the Board finds his assertions outweighed by the 
detailed opinion provided by the October 2005 VA examiner who 
discussed the Veteran's in-service and post-service history.  

In light of the aforementioned, the Board concludes that 
service connection for left ear hearing loss and tinnitus 
must be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.       


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied. 

 
REMAND

The Veteran submitted a statement in August 2005 requesting 
VA to obtain and consider STR's from Bethesda Naval Hospital 
from approximately January through March, 1966 or 1967, 
regarding his June 2005 claim of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a right knee disability.  To date, 
the Veteran has not received the appropriate notice informing 
him that VA was unable to obtain these records.  
38 C.R.F. § 3.159(e).  Accordingly, the Veteran should be 
provided such notice.

In addition, the Board finds that the claim of entitlement to 
service connection for a left knee disability, claimed as 
secondary to a right knee disability, is inextricably 
intertwined with the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a right knee disability.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).
As such, a final decision on the claim of entitlement to 
service connection for a left knee disability, claimed as 
secondary to a right knee disability cannot be adjudicated 
until completion of the development set forth in paragraph 
one of the remand section below.   

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.R.F. § 3.159(e), and any other 
applicable legal precedent.  Specifically, 
issue appropriate notice on the Veteran's 
claim of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for a 
right knee disability, to include 
informing him that the STR's pertaining 
his claim were not obtained (specifically 
treatment at Bethesda Naval Hospital).   

2.  Upon completion of the above task, 
adjudicate the Veteran's claim of new and 
material evidence, and whether it has been 
received to reopen a claim of entitlement 
to service connection for a right knee 
disability.  In addition, adjudicate the 
Veteran's claim for entitlement to service 
connection for a left knee disability, 
claimed as secondary to a right knee 
disability.   

3.  If the decision with respect to the 
claims remains adverse   to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


